DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 September 2021 has been entered.

This a response to Applicant’s request for continued examination filed on 13 September 2021, wherein: 
Claim 1 and 8 are amended.
Claims 2-6 and 9-13 are original.
Claims 7 and 14 are canceled.
Claims 1-6 and 8-13 are pending.

Claim Objections
Claims 8-13 objected to because of the following informalities:  
Claim 8 is identified as “Previously Presented”.  However, it is an amended claim.  A proper status identifier should be used.  See 37 CFR 1.121(c).
Depedent claims 9-13 inherit the deficiencies of their respective parent claims, and are thus objected to under the same rationale. 
Appropriate correction is required.

Specification
The abstract of the disclosure is objected to because line 2 recites “for a training a trainee” which is grammatically incorrect.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1-6 and 8-13, there is a lack of clarity regarding which functionalities are attributed to the input devices, medical tools, medical procedure simulation systems, and virtual reality simulation systems associated to each trainee.  This lack of clarity arises from the interpreted reference of any of these components associated with the first recited trainee to not 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6 and 8-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ribeira et al. (WO 2016/040376, hereinafter referred to as SimX).

Regarding claims 1 and 8, SimX teaches a system (claim 1) and a method (claim 8) for simulating medical procedures in a virtual reality operating room for training a trainee (SimX, Fig. 1 illustrates the use of a shared augmented reality environment for medical training over multiple geographic locations; para. 19, “Techniques are described herein that provide for systems, methods, and non-transitory computer-readable media for simulation based training. This methodology uses augmented reality, a particular incarnation of virtual reality”), comprising:
receiving, via a user input device, a first input of a type of medical procedure to simulate (SimX, para. 70, “the simulation session that physician 501 is participating in was ;
receiving, via a medical tool including a motion sensor and a touch sensor, a second input comprising sensed motion and touch of the trainee (SimX, at least para. 41 and 42 discuss the use of virtual medical tools and physical medical tools to receive a second input comprising sensed motion and touch of the trainee.);
executing, by a medical procedure simulation system, a simulation of the selected medical procedure based on the received type of medical procedure and the sensed motion and touch of the trainee (SimX, para. 70, “the simulation session that physician 501 is participating in”; for instance, para. 42, “the tool 118 is currently interacting with avatar 107 is detected by the system by means of correlating the virtual simulated spatial position of avatar 107 and the physical location of tool 118 and the virtual tool 128 to which it is registered. The system then outputs the appropriate result in the appropriate manner. In the case of stethoscope tool 118, which is placed over the simulated tricuspid auscultatory area of patient 107, the appropriate heart sound is played by device 106 and heard seamlessly by participant 103 in a manner similar to that if participant 103 was using his device upon a real physical human patient.”);
rendering, by a virtual reality simulation system coupled to the medical procedure simulation system, i) a virtual reality operating room scene that corresponds to the type of medical procedure to simulate (SimX, para. 40, “In this scene, avatar 107 represents a patient, who is also represented in location 102 as avatar 116. Avatar 107 is projected to appear on top of physical bed 111 and avatar 116 is projected to appear on top of physical bed 112 in order to provide a realistic patient setting for the purpose of the represented medical training session.”), and ii) the simulation of the selected medical procedure into a virtual reality scene, wherein the virtual reality scene is based on vital sign information from the medical procedure simulation system (SimX, para. 40, “The virtual patient is fully simulated by the system and is interactive with other participants as well as virtual avatars based upon the instruction set being executed by device 199. The physiological and physical state of the virtual patient is calculated and simulated by the system based on accepted physiological parameters as well as the pre-programmed parameters of the associated training scenario. The simulated parameters may include breathing and respiratory rate, heart rate, oxygen saturation, auscultated sounds, ultrasound images and other imaging modalities, physical signs and stigmata, and other physiologic parameters as appropriate.”); 
displaying, by a virtual reality headset coupled to the virtual reality simulation system, the virtual reality scene (SimX, Fig. 1, augmented reality device 106; Fig. 4, augmented reality device 406; para. 28, “The physician 103 is wearing an augmented reality device 106, which is a device that has the capability to display to the surrounding physical space with virtual elements projected into the space which appear to be physically present within that space, immersing the wearer in the augmented reality environment”);
receiving, via a second user input device, a request for a second trainee to participate in the simulation (SimX, Fig. 1, 3, and 4 each illustrate multiple trainees participating in the simulation with their respective user input devices. para. 53, “Both participants 302 and 304 are participating in the same shared medical training session concurrently, through from different physical locations.”  Para. 54, “Participants 302 and 304 are wearing augmented reality devices 313 and 314, respectively.”);
receiving, via a second medical tool, sensed motion and touch information (SimX, at least para. 41 and 42 discuss the use of virtual medical tools and physical medical tools to receive a second input comprising sensed motion and touch of the trainee.);
receiving, via a second medical procedure simulation system, a first input from the second user input device and a second input from the second medical tool (SimX, para. 33, “The virtual avatar 108 mimics the physical actions performed by participant 105 in ;
communicating, via a second medical procedure simulation system, with the medical procedure simulation system to participate in the simulation (SimX, para. 52 ”Fig. 3 shows one possible embodiment of using a shared augmented reality environment for training, in which a plurality of real participants and real objects are located in distinct geographic spaces, with the shared augmented reality environment populated by virtual avatars of living beings and inanimate objects.”);
rendering, via a second virtual reality simulation system, a second virtual reality operating room scene that corresponds to the virtual reality operating room scene of the virtual reality simulation system (SimX, para. 52 ”Fig. 3 shows one possible embodiment of using a shared augmented reality environment for training, in which a plurality of real participants and real objects are located in distinct geographic spaces, with the shared augmented reality environment populated by virtual avatars of living beings and inanimate objects. Specifically, the figure shown represents the use of the shared augmented reality environment for medical training in two locations, depicted here utilizing two panels 311 and 312 overlaid over map 320 which depicts distinct training locations 309 and 310.”); and
displaying, via a second virtual reality headset, the second virtual reality operating room scene to the second trainee (SimX, para. 52, “Panel 311 represents a view of the  represents a view of the training session at location 310.”).

Regarding claims 2 and 9, SimX teaches the system of claim 1 and the method of claim 8 further comprising:
transmitting information between the medical procedure simulation system and the virtual reality simulation system such that the virtual reality scene corresponds to the medical procedure simulation output (SimX, para. 37, “As the host, computer device 199 receives location data and property data on all markers from sensing devices, and then rebroadcasts that data to all projection devices in order to allow for a coordinated and simultaneous (or near simultaneous) view of all avatars and to change the augmented reality environment appropriately in response to avatar interactions.”).

Regarding claims 3 and 10, SimX teaches the system of claim 2 and the method of claim 9 wherein the information transmitted from the virtual reality simulation to the medical procedure simulation comprises information regarding where the trainee is looking inside of the operating room (SimX, para. 55, “Avatars 303 and 306 represent virtual patient avatars which both represent the same simulated patient. The virtual patient is fully simulated by the system and is interactive with other participants as well as virtual avatars based upon the instruction set being executed by the system. Avatar 303 is being projected by device 313 into the view of participant 302, and avatar 306 is being projected by device 314 into the view of participant 304.”), medical tool animation information, medical procedure information that changes in the virtual reality simulation, and/or any combination thereof (SimX, para. 32, “In the context of a medical simulation, the system may monitor whether a participant orders medication, whether the dosage used/applied is correct, whether the .

Regarding claims 4 and 11, SimX teaches the system of claim 2 and the method of claim 9 wherein the information transmitted from the medical procedure simulation to the virtual reality simulation comprises updates of the medical simulation, the haptic medical tool position, the haptic medical tool orientation, the haptic medical tool type and/or any combination thereof (SimX, para. 23, “Utilizing a computer application to author scenario cases refers to the use of an authoring application which outputs an instruction set that defines the appearance, properties, and behavior of virtual avatars in an augmented reality environment with respect to time, as well as defining virtual avatars' effects on other objects in the augmented reality and the effect of other objects on the virtual avatar.”  Para. 56, “non-human objects like tools 315 may also be captured and projected as necessary, so that both participants see the same set of objects, either due to the presence of a real object or a virtual avatar representing that real object, such as virtual tool avatar 317.”).

Regarding claims 5 and 12, SimX teaches the system of claim 4 and the method of claim 11 wherein the updates of the medical simulation includes patient behavior, changes that affect vital signs, changes that affect a virtual reality avatar behavior, or any combination thereof (SimX, para. 40, “The virtual patient is fully simulated by the system and is interactive with other participants as well as virtual avatars based upon the instruction set being executed by device 199. The physiological and physical state of the virtual patient is calculated and simulated by the system based on accepted physiological parameters as well as the pre-programmed parameters of the associated training scenario. The simulated parameters may include breathing and respiratory rate, heart rate, oxygen saturation, auscultated sounds, .

Regarding claims 6 and 13, SimX teaches the system of claim 1 and the method of claim 8 further comprising receiving voice commands from the trainee and converting the voice commands into information to be used in the medical simulation (SimX, para. 57, “participant 304 is currently speaking speech 308…  This gives the appearance of avatar 301 speaking speech 307 to participant 302 even though the actual physical speech is occurring at a different physical location.  The content of speech 308 is also analyzed by device 314 or another device running a simulation execution application enabling the augmented reality environment, with that content being recognized as a command to the system or other relevant speech, as indicated by the simulation session instruction set.”).

Response to Arguments
Applicant’s arguments with respect to claims 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LANE whose telephone number is (303)297-4311. The examiner can normally be reached Monday - Friday 8:00 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.E.L/Examiner, Art Unit 3715      

/JAMES B HULL/Primary Examiner, Art Unit 3715